833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anna Mae NOJADERA, Plaintiff--Appellant,v.WAYNE COUNTY, WEST VIRGINIA, Defendant--Appellee.
No. 87-1168.
United States Court of Appeals, Fourth Circuit.
Nov. 25, 1987.

Beofre MURNAGHAN, ERVIN, and CHAPMAN, Circuit Judges.
Anna Mae Nojadera, appellant pro se.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's complaint as frivolous is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Nojadera v. Wayne County, West Virginia, C/A No. 87-875 (S.D.W.Va. Aug. 3, 1987).


2
AFFIRMED.